DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 24, 25, and 31-35 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 15, 2021.
 	Applicant has added the subject matter of non-elected claim 30 to the independent claim, which ordinarily would make all of the claims improperly directed to a non-elected invention, however upon reconsideration and in view of the prior art below the added subject matter is well known in the art and so is properly added to the elected invention.
Drawings
The drawings were received on March 22, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-18 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0169380 A1 in view of Emanueli et al. (2,982,328), Colom (6,082,425), and Colom (6,082,426) and optionally further in view of Gauthier et al. (8,857,146 B2).
See paragraph 14 of the Office action mailed December 23, 2021: US ‘380 discloses the tensile modulus of at most 150 GPa of the bi-modular reinforcement elements but not the lower modulus region of the bi-modular reinforcement elements extending to 1% elongation and the elongation at break being at least 4% as applicant defines an elastic metallic reinforcer (specification paragraph 020), however it is well known to provide the bi-modular hooping layer metallic reinforcers in such tires with that high elongation property in order to allow for expansion of the tire during curing, as evidenced for example by Colom ‘425 (col. 2 lines 30-63, col. 4 lines 34-41) and Colom ‘426 (col. 2 lines 28-31 and 39-60, col. 4 lines 29-36); contrary to applicant’s arguments it would therefore have been obvious to one of ordinary skill in the art to provide the bi-modular hooping layer metallic reinforcers in the above tire with that high elongation property in order to allow for expansion of the tire during curing (note that preferred embodiments do not teach away from broader disclosure, MPEP 2143.01(I)). This is especially true in view of Gauthier et al. explicitly disclosing that the lower modulus region of such bi-modular reinforcement elements is due to the structural elongation (col. 1 lines 33-55, col. 4 lines 7-54, col. 12 lines 18-41, col. 19 lines 32-38).
Claims 19-21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0169380 A1 in view of Emanueli et al. (2,982,328), Colom (6,082,425), and Colom (6,082,426) and optionally further in view of Gauthier et al. (8,857,146 B2) as applied to claims 14-16 and 23 above, and further in view of Japanese Patent Application 56-47304 A cited by applicant.
 	See paragraph 15 of the Office action mailed December 23, 2021.
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0169380 A1 in view of Emanueli et al. (2,982,328), Colom (6,082,425), and Colom (6,082,426) and optionally further in view of Gauthier et al. (8,857,146 B2) s 14-16 and 23 above, and further in view of Japanese Patent Application 59-134002 A cited by applicant.
 	See paragraph 16 of the Office action mailed December 23, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 17-23 and 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 and 23 of copending Application No. 16/462,811 in view of Emanueli et al. (2,982,328). See paragraphs 18 and 20 of the Office action mailed December 23, 2021 (copending claims now also require the metallic reinforcers of the hoop reinforcement to be elastic).
This is a provisional nonstatutory double patenting rejection.
Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 and 23 of copending Application No. 16/462,811 in view of Emanueli et al. (2,982,328) as applied to claims 17-23 and 27-29 above, and further in view of Japanese Patent Application 56-47304 A cited by applicant. See paragraphs 19 and 20 of the Office action mailed December 23, 2021 (copending claims now also require the metallic reinforcers of the hoop reinforcement to be elastic).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             March 26, 2022